RYMER, Circuit Judge,
concurring:
I concur in Judge Wallace’s opinion, but for the additional reason that, at the end of the day, it would be unrealistic and confusing to restrict the jury on retrial by instructing that the jury could not find Santamaría guilty as a principal as a direct and active perpetrator solely through his personal use of a knife. To do so (as Justice Mosk’s analysis would require) strikes me as making no practical sense. Therefore, to hold that Santamaría may be retried on the murder charge comports with the Supreme Court’s admonition that the collateral estoppel component of double jeopardy be applied with “realism and rationality.” Ashe v. Swenson, 397 U.S. 436, 444, 90 S.Ct. 1189, 1194, 25 L.Ed.2d 469 (1970).